Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142626                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  JOHN COLLIE,                                                                                            Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices


  v                                                                SC: 142626
                                                                   COA: 293873
                                                                   Muskegon CC: 08-046290-NO
  MUSKEGON COMMUNITY COLLEGE,
          Defendant/Cross-Plaintiff-Appellee,
  and
  HAROLD COLEMAN, MICHELE BAKER, and
  CRAIG DEITERS,
            Defendants/Cross-Defendants-Appellees,
  and
  DIANA OSBORNE and JANIE BROOKS,
           Defendants/Cross-Plaintiffs,
  and
  J.D. WILLIAMS,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the November 18, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 28, 2011                       _________________________________________
           y0620                                                              Clerk